Proceeding pursuant to section 298 of the Executive Law to enforce petitioner’s order, dated June 9, 1971, finding respondent guilty of racial and color discrimination in housing and directing him to cease and desist from such conduct and to pay $100 damages to the complainant, etc. Petition granted, without costs; and respondent is directed to comply with the order of petitioner, dated June 9, 1971. In our opinion, there is substantial evidence in the record presented to support petitioner’s order. Hopkins, Acting P. J., Munder, Martuseello, Latham and Shapiro, JJ., concur.